DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/217,540 application filed 07/22/2016.  Examiner acknowledges the reply filed 02/17/2021, in which claims 3, 4, 8-10 and 14-16 were amended, no claims were canceled, and no claims were newly added.  

Claim Objections
Claims 3 and 4 are objected to because the limitation “…a force that requires to separate…” necessitates appropriate correction to cure a grammatical issue. Examiner suggests the language be amended to “…a force required to separate...”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 9, 10, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above claims recite the limitation “the contact surface”. It is unclear whether “the contact surface” refers to “an outer peripheral contact surface” of the cover, or “a contact surface” of the adhering structure, both recited in independent claim 1. For the purpose of examination it will be presumed that the limitation “the contact surface” in the above claims refers to the contact surface of the adhering structure.
Further, regarding claims 8-10, the limitation “wherein the adhering structure is formed such that the contact surface and a cover contact surface of the adhering structure in contact with the cover comprise different materials” is unclear. Initially, the limitation “the contact surface” is unclear for the reason cited above. Further, it is unclear whether the limitation “a cover contact surface of the adhering structure” is a positively recited structure.
Further, regarding claim 14, the limitation “the cover contact surface” lacks antecedent basis in the claim (i.e., claim 14 depends from claim 1, which did not recite a cover contact surface).
Further, regarding claim 15, the limitation “the cover contact surface” lacks antecedent basis in the claim (i.e., claim 15 depends from claim 2, which did not recite a cover contact surface).
Further, regarding claim 16, the limitation “the cover contact surface” lacks antecedent basis in the claim (i.e., claim 16 depends from claim 4, which did not recite a cover contact surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over MedRx Co., Ltd (WO/2009/107806, hereinafter “MedRx”; see English translation, attached in a previous Office action dated 11/17/2020), in view of Fleming et al (U.S. Pub. 2003/0135161 A1, hereinafter “Fleming”) further in view of Galkiewicz et al (U.S. Pat. 6,984,427, hereinafter “Galkiewicz”).
Regarding claims 1 and 11-13, MedRx discloses a microneedle unit comprising:
a microneedle 1 (Fig. 17) having at least one projection (i.e., the projecting microneedle lumens projecting from element 1);
a cover 30 (Fig. 17) having a sheet form and having an outer peripheral contact surface 21a (Fig. 17),
an adhering structure 32/33/34 (Fig. 17) positioned between the cover and the microneedle such that the adhering structure is in contact with the microneedle on one side of the adhering structure (i.e., layer 34 of the adhering structure is in contact with microneedle 1) and the cover on an opposite side of the adhering structure (i.e., layer  
the adhering structure has a contact surface (the underside of layer 34; Fig. 17) configured such that when the at least one projection pierces a target 50 (Fig. 21), the contact surface comes into contact with the target at a position outside the microneedle (see Fig. 21 illustrating the underside of layer 34 coming into contact with the target 50 beyond the boundary of the microneedle 1),
the cover is formed such that the outer peripheral contact surface 21a has an adhesive strength to the target that is smaller than an adhesive strength of the contact surface (i.e., underside of layer 34) of the adhering structure at the position outside the microneedle (i.e., Fig. 22 illustrates lifting the outer peripheral contact surface 21 vertically from the microneedle 1 while layer 34 remains adhered to the target outside the microneedle, which would only occur if the adhesive strength of the underside of layer 34 exceeded the adhesive strength of the outer peripheral contact surface 21a).
It is noted that MedRx does not appear to disclose a recessed container having an opening and a flange portion extending outward from an edge of the opening such that the microneedle is housed in the opening of the recessed container, such that the cover 30 is attached to the flange portion of the recessed container such that the cover closes the opening of the recessed container, and the outer peripheral contact surface 21a extends outside the opening of the recessed container, and wherein the recessed container is configured to be released from the cover with the microneedle is adhered to the cover via the adhering structure. Instead, MedRx appears to merely disclose a liner 36 for covering the microneedle 1.

a cover 760 (Fig. 14) having a sheet form and attached to the flange portion of the recessed container (at peripheral area 792; Fig. 14) such that the cover closes the opening of the recessed container, and having an outer peripheral contact surface (the underside of cover 760 at area 792; Fig. 14) extending outside the opening of the recessed container;
wherein the recessed container 790 is configured to be released from the cover with the microneedle is adhered to the cover via the adhering structure (para [0080]; the recessed container 790 is removed to expose the microneedle 730 prior to use).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of MedRx according to the teaching in Fleming, by substituting the liner 36 of MedRx with a recessed container with a flange portion taught in Fleming, in order to arrive at a package that is hermetically sealed, moisture-impermeable for optimally storing and transporting the device (see Fleming at para [0080]). Fleming also teaches that the flanged recess container 790 has a formed, rigid shape (para [0080]) which would have yielded a more durable and protective barrier for the microneedle compared to a flexible liner.
It is further noted that the combination of MedRx and Fleming does not appear to disclose that the cover includes an uneven portion formed inside the outer 
Galkiewicz discloses a device which utilizes two surfaces, one surface 4 (Fig. 1) having an uneven portion, in the form of bumps or ridges 8 (Fig. 1), which comes into contact with another surface 2 (Fig. 1) to result in a reduced contact area that is smaller than either the area of either of the two surfaces.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of MedRx and Fleming, so that the cover includes an uneven portion that comes into contact with the first contact surface, in order to lower the adhesion force between the two surfaces due to the reduced area of contact between the two surfaces (see Galkiewicz at col. 7, line 63 to col. 8, line 2). Accordingly, this improvement would expectedly allow for easier release of the adhering structure from the cover.
Regarding claim 2, MedRx discloses that the adhering structure 32/33/34 (Fig. 17) is configured to be separated from the cover when the contact surface of the adhering structure is adhered to the target at the position outside the microneedle, and the cover receives a force in a direction separating from the target (see Figs. 21-22 illustrating that the adhering structure separates from the cover and the cover is lifted off from the target).
Regarding claims 3 and 4, MedRx discloses that the adhering structure is configured such that an adhesive strength of the contact surface (of the adhering structure) to the target is larger than a force required to separate the contact surface 
Regarding claims 8-10, MedRx discloses that the adhering structure is formed such that the contact surface (underside of layer 34) and a cover contact surface 32 of the adhering structure comprise different materials (i.e., the two layers 32 and 34 are made of different types of adhesives, as disclosed in paras [0061] and [0062] of the English translation; for instance, the layer 32 may be made of a weakly adhesive material such as acrylic, rubber, or silicone while the layer 34 can be made from a strongly adhesive material such as vinyl based adhesive).
Regarding claims 17-23, the combination of MedRx and Fleming discloses that the recessed container has a body such that the flange portion extends outward from an edge (or an entire edge, as per claim 20) of the body and that the flange portion is adhered to the outer peripheral contact surface of the cover, but does not appear to disclose that the body is specifically cylindrical.
However, Fleming discloses a variety of shapes of the microneedle unit including a microneedle situated on a circular cover (Fig. 11). Accordingly, it is understood that for a recessed container to perform its intended function, the recessed container would expectedly approximate the circular dimension illustrated in Fig. 11, such that three-dimensional configuration of the recessed container would be cylindrical.
Accordingly, as it was known to form microneedle units as circular units depending on the desired configuration of the microneedle array, a skilled artisan would have found it obvious at the time of the invention to modify the recessed container to . 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.
With respect to the rejections under 112(b), Applicant alleged that the claim amendments overcome the rejections (see Remarks, pg. 7). However, the claim amendments still contain language that is indefinite under 112(b). 
 With respect to the rejections under 103, Applicant argued that the combination of references does not disclose the limitation of claim 1, specifically, “the cover includes an uneven portion formed inside the outer peripheral contact surface such that the uneven portion forms a contact area between the cover and the adhering structure that is smaller than a contact area between the target and the adhering structure”. Applicant argued that the teachings in WO ‘806 [MedRx] and Galkiewicz “would lead to uneven portions formed on or in the weak adhesive layer (32), neither the plate (2) in WO ‘806 [MedRx] nor the backing (760)” of Fleming. See Remarks, pg. 8.
However, Galkiewicz teaches that the uneven portions are useful to lower the adhesion force between the two surfaces due to the reduced area of contact between the two surfaces (see rejection above, citing Galkiewicz at col. 7, line 63 to col. 8, line 2).
Based on this teaching, a skilled artisan would have found it obvious to provide the uneven portions where desired to carry out their intended purpose, i.e., lower the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                            
02/26/2021